                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION


PAUL JACKSON,                        )
                                     )
                 Plaintiff,          )
                                     )
     v.                              )      No. 17-cv-2567
                                     )
HARVEY PARK DISTRICT, et             )
al.,                                 )
                                     )
                 Defendants.         )

                       Memorandum Opinion and Order

     Plaintiff Paul Jackson worked as a park maintenance employee

for the Harvey Park District (“HPD” or “District”) from 2008 until

he left the District’s employment in 2016. The reasons for and the

circumstances surrounding his departure are the subject of this

lawsuit. Jackson charges his former employer, as well as HPD

executive director Kisha McCaskill, HPD Board of Commissioners

(“Board”) president Anthony McCaskill, and HPD commissioner Eric

Patterson, with unlawfully terminating his employment in violation

of the Illinois Whistleblower Act (“IWA”), 740 ILCS 174/1 et seq.

and the First Amendment of the U.S. Constitution. He further

contends that HPD breached an individual employment contract he

had with the District when it fired him without just cause, and he

charges defendants Anthony and Kisha McCaskill (together “the

McCaskills”)    with    tortiously   interfering   with   his   contract.

Defendants have moved for summary judgment on all of Jackson’s
claims. For the following reasons, I grant in part and deny in

part their motion.

                                          I.

        The   Harvey    Park    District       is    a   local    governmental       unit

organized under the Illinois Park District Code, 70 ILCS 1205/1 et

seq., that manages twenty-two parks throughout the City of Harvey,

Illinois. Pursuant to the Park District Code, the District’s

authority      is      vested   in    a    five-member           elected     Board    of

Commissioners, which is led by a board president, 70 ILCS 1205/4-

1, 4-8, 4-9, and, in accordance with the District’s bylaws, the

Board     delegates      certain     day-to-day          responsibilities       to    an

executive director.

        In 2008, the Harvey Park District hired Jackson as a park

maintenance      employee.       Jackson       was       eventually      promoted     to

maintenance     superintendent,       which         meant   that,   in     addition   to

landscaping      and     building    and       vehicle      maintenance,       he     was

responsible for supervising and scheduling three to six other

maintenance workers depending on the season. He also regularly

attended Board meetings and worked closely with the HPD executive

director.

        In 2013, word of a unionization effort spread throughout the

District. Jackson and some of his coworkers were in discussions

with a local union about organizing HPD staff. Concerned about the

union effort, the Board, which at the time consisted of then-


                                           2
president     Barbara    Moore,    newly-elected      commissioner    Anthony

McCaskill,1    commissioner       Stafford   Owens,    commissioner    Brenda

Thompson, and departing commissioner Annette Turner, discussed

potential alternatives at a closed executive session meeting on

May 16, 2013. According to the minutes from that meeting, McCaskill

stated that the employees’ collective demands would bankrupt HPD.

He suggested that the executive director Dionne Cooper speak with

Jackson to see if there could be “some type of accommodation, i.e.,

a contract or written agreement.” Pl.’s Exh. C. at 6. The meeting

apparently adjourned without a vote on the issue.

      There are different accounts of what happened next. According

to Jackson, he and three other full-time HPD employees were offered

individual employment contracts, which the Board voted to approve.

According to defendants, there was no such vote. If board meeting

minutes reflecting such a vote exist, they are not before me. But

commissioners Moore and Thompson both recall the contracts being

presented to the Board, and Thompson recalls giving her approval.

Despite the lack of agreement about how the contracts came about,

no   one   disputes     that   Jackson   signed   a   purported   employment

agreement with the District on August 1, 2013, and that president




1 Anthony McCaskill disputes this, arguing at his deposition that
he was not yet elected to the Board at the time. Board meeting
minutes, however, reveal that McCaskill was sworn in on May 2,
2013. HPD 000557.
                                3
Moore and executive director Cooper signed on behalf of the

District.

     The terms of Jackson’s purported contract were simple. He

would   receive   an   annual   salary     of   $40,000   and   benefits   for

performing his park maintenance duties. Every year the contract

would automatically renew, so long as Jackson was performing his

duties. The contract could be terminated by mutual agreement, just

cause discharge, permanent disability, or death. Finally, the

contract stated that it contained the “entire understanding and

agreement of the parties” and could only by modified “by an

instrument in writing executed by both parties.”

     After the ink dried on Jackson’s purported contract, some

changes occurred in HPD’s leadership. In 2014, commissioner Eric

Patterson   rejoined    the   Board,   Anthony    McCaskill     became   board

president, and executive director Cooper left the District. The

following year Anthony McCaskill’s wife, Kisha McCaskill, took

over as HPD executive director.

     For Jackson, the McCaskills’ rise to power in the Harvey Park

District was not a welcome development. Jackson was a longtime

friend and supporter of Keith Price, a city of Harvey alderman and

a political rival of Anthony McCaskill. He was also a supporter of

Harvey mayor Eric Kellogg, who Anthony McCaskill ran against in

2015. Jackson believes that these political affiliations made him

the target of the McCaskills’ ire. In 2014, for example, Jackson


                                       4
says that he twice overheard Anthony McCaskill refer to him as

Keith Price’s “boy” and complain about how Jackson could not be

trusted. According to others in the District, including former HPD

attorney   Christopher   Clark,   commissioner   Owens,   and   former

commissioner Thompson, McCaskill regularly referred to Jackson as

Price’s “boy.” Clark Dep. at 26-32, 35-36; Owens Dep. at 51-54;

Thompson Dep. at 18-20. Clark testified that, in the months leading

up to Jackson’s termination, McCaskill would say that “he was going

to get” Jackson every time he saw him. Clark Dep. at 31-32, 35-

36. Other HPD employees heard both Anthony and Kisha McCaskill

make similar comments. Wade Decl. ¶¶ 3, 5.2

     In October 2015, Jackson received a call from commissioner

Thompson who told him that Anthony McCaskill told her that drugs

were being sold in a maintenance garage on HPD property. Thompson

Dep. at 20.3 Worried that McCaskill was trying to set Jackson up,

Thompson told Jackson to call the Harvey police and have the garage

checked out. Id. Jackson investigated and found no evidence of




2 Defendants argue that this declaration and the declaration from
Bradley McClain are untimely because they weren’t disclosed until
after the close of discovery. However, defendants do not move to
strike the declarations, nor do they state whether the declarants
were identified in any of plaintiffs’ discovery responses. In any
case, it is clear from the record that defendants were aware that
these declarants had information relevant to Jackson’s claims
before the close of discovery, Jackson Dep. at 73-74; Clark Dep.
at 44; Owens Dep. at 55, and so I will not bar the declarations
from consideration. See Gutierrez v. AT&T Broadband, LLC, 382 F.3d
725, 732 (7th Cir. 2004).
3 McCaskill denies saying this. A. McCaskill Dep. at 44.

                                5
drugs being sold, but he made a police report anyway to verify

what he observed. Jackson Dep. at 64-65. This incident, the

comments about his affiliations with Price and Kellogg, and a list

of other grievances prompted Jackson to complain to the Board in

December 2015 that he thought he was being made the “target of

political warfare, retaliation and harassment.” The personnel

committee, headed by Anthony McCaskill, responded a few weeks

later, asking Jackson for more information about several of his

complaints. It is not clear from the record whether Jackson ever

responded to the personnel committee’s request.

     On February 23, 2016, Kisha McCaskill informed Jackson at a

meeting that he was being demoted from maintenance superintendent

to a part-time maintenance position. In response, Jackson told her

and HPD attorney Clark, who was also present at the meeting, that

he thought this change would violate his employment agreement.

Because she says she was unaware of Jackson’s agreement, McCaskill

held off on implementing the change that day. After reviewing the

document and determining that it was unenforceable, however, she

decided to move forward with the demotion on February 29, 2016.

She provided Jackson with a notice telling him that, due to

“budgetary cuts,” he would no longer be superintendent, a salaried

full-time position with health insurance, life insurance, and

retirement benefits. He would have to settle for hourly part-time

work without health insurance instead.


                                6
       Three weeks later, Kisha McCaskill delivered more bad news to

Jackson, this time that his job was altogether terminated.4 In a

March 18, 2016, letter, McCaskill wrote:

       As you may know, recent changes in the economy have
       forced us to make some difficult decisions here at Harvey
       Park District (HPD). In order for the HPD to succeed in
       the future, we must streamline our organization today.

       Therefore, it is with regret that I inform you that we
       are eliminating the Grounds Department and terminating
       your employment effective Friday March 18, 2016.

Jackson timely filed this suit in the Circuit Court of Cook County

on   February     17,   2017,      alleging    violations    of   the    Illinois

Whistleblower      Act,       First   Amendment    retaliation,      breach     of

contract, and tortious interference with contract. Defendants

removed the matter to federal court pursuant to 28 U.S.C. § 1441.

                                        II.

       Defendants move for summary judgment because they contend

that    Jackson   is    not    a   whistleblower   under    the   IWA,   was   not

retaliated against for his political beliefs, and did not have a

valid    employment       agreement     with    HPD.   Summary     judgment     is

appropriate when, viewing all facts and drawing all reasonable

inferences in the light most favorable to the non-moving party,

the record shows that there is no genuine dispute as to any




4 According to Kisha McCaskill, Jackson stopped reporting to work
after she delivered the news of his demotion, so she considered
his departure a voluntary termination. But, as Jackson points out,
his paystubs and his ultimate termination letter do not reflect
this.
                                7
material fact and that the moving party is entitled to judgment as

a matter of law. Massey v. Johnson, 457 F.3d 711, 716 (7th Cir.

2006). If a reasonable jury could, on the evidence presented,

return a verdict for the non-moving party, a genuine dispute

exists, and summary judgment is unwarranted. Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986).


A. Retaliation claims under the Illinois Whistleblower Act

     Jackson   charges   HPD   and   the   individual   defendants   with

retaliating against him in violation of the IWA for calling police

about the rumors of drug dealing on HPD property. The IWA protects

employees who disclose information about suspected wrongdoing to

a government agency. Larsen v. Provena Hosp., 27 N.E.3d 1033, 1043

(Ill. App. Ct. 4th Dist. 2015); Brame v. City of N. Chicago, 955

N.E.2d 1269, 1271 (Ill. App. Ct. 2d Dist. 2011). The law is

intended to encourage reporting of illegality by eliminating the

threat of retaliation. See Coffey v. DSW Shoe Warehouse, Inc., 145

F. Supp. 3d 771, 777 (N.D. Ill. 2015). Section 15(b) of the Act

provides:

     An employer may not retaliate against an employee for
     disclosing   information   to   a   government   or   law
     enforcement agency, where the employee has reasonable
     cause to believe that the information discloses a
     violation of a State or federal law, rule, or regulation.

740 ILCS 174/15(b). Thus, to secure relief under this section, an

employee must demonstrate that he (1) reported information to a

government agency (2) about activity that he reasonably believed

                                     8
to be unlawful and (3) suffered an adverse action by his employer5

because of that disclosure. See Sweeney v. City of Decatur, 79

N.E.3d 184, 188 (Ill. App. Ct. 4th Dist. 2017).

     Defendants assert that Jackson’s IWA claims cannot stand

because there is no evidence that Jackson reasonably believed he

was reporting unlawful activity at the time he made the police

report in question. I agree. The IWA does not protect employees

just because they contact a government agency. If this were the

case, any employee seeking to avoid termination would simply pick

up the phone and dial his local police department to gain the IWA’s

protection. To prevent false reporting and misuse of the statute,

IWA protection is limited to those employees who have “reasonable

cause to believe” that they are disclosing information about “a

violation of a State or federal law, rule, or regulation”—i.e.,

bona fide whistleblowers. 740 ILCS 174/15(b). It does not matter

whether the employee is correct in his belief that wrongdoing has

occurred, but his belief does need to be objectively reasonable.

Coffey, 145 F. Supp. 3d at 778; see also Lang v. Nw. Univ., 472




5 The private cause of action created by section 15 can be wielded
against any “employer,” which the IWA defines as “an individual,
sole proprietorship, partnership, firm, corporation, association,
and any other entity that has one or more employees in this State,
including a political subdivision of the State; a unit of local
government; ... any authority including a department, division,
bureau, board, commission, or other agency of these entities; and
any person acting within the scope of his or her authority express
or implied on behalf of those entities in dealing with its
employees.” 740 ILCS 174/5.
                                 9
F.3d 493, 495 (7th Cir. 2006) (plaintiff asserting retaliation

under the False Claims Act and Illinois common law needed to have

a “reasonable objective basis” for her belief that her employer

was “cooking the books”—rumor was not enough); Belline v. K-Mart

Corp., 940 F.2d 184, 187-88 (7th Cir. 1991) (tort of retaliatory

discharge protects “employees who reasonably believe that crimes

have been committed” and “should not turn on the happenstance of

whether the irregular conduct [an employee] reports is actually

criminal”).

     The record in this case reveals that, when Jackson called the

police in October 2015, he did not have reasonable cause to believe

that there was unlawful activity occurring on Harvey Park District

property. In fact, by his own admissions, he did not believe that

the rumors about drug trafficking were true. As he explained during

his deposition, when commissioner Thompson called him to discuss

the rumor, he told her that “there’s nobody selling any drugs at

the maintenance garage because nobody was ever at the maintenance

garage.” Jackson Dep. at 45. He later told police that “he checked

the garage and all of the vehicles on the property” and found “no

signs of drugs.” Harvey Police Report, Doc. No. 42-14; Jackson

Dep. at 47. Jackson called the police to the scene not because he

wanted to stop suspected wrongdoing, but because he wanted to

verify what he already knew: that the HPD maintenance garage was

not a hotbed for narcotics. Instead, Jackson’s “whole purpose” for


                                10
calling the police and making a report was to protect himself and

his coworkers from being set up. Jackson Dep. at 45, 65. Asking

police to dispel rumors is not equivalent to reporting suspected

lawbreaking.

       Likely recognizing that his deposition testimony about his

motivation for calling the police was damaging to his IWA claims,

Jackson subsequently submitted a declaration with his Local Rule

56.1(b)(3) statement explaining that he had other reasons—civic

duty   and   community   protection—for   making   his   police   report.

Jackson Decl. ¶¶ 2, 4. This is at odds with the explanation that

Jackson provided at his deposition, and such contradictory post-

deposition declarations are routinely afforded little, if any,

evidentiary weight at summary judgment. See Holloway v. Delaware

Cty. Sheriff, 700 F.3d 1063, 1075 (7th Cir. 2012) (“[A] party

cannot create an issue of fact by submitting an affidavit whose

conclusions contradict prior deposition or other sworn testimony.”

(internal quotation marks and citation omitted)); Russell v. Acme-

Evans Co., 51 F.3d 64, 67–68 (7th Cir. 1995) (“Where deposition

and affidavit are in conflict, the affidavit is to be disregarded

unless it is demonstrable that the statement in the deposition was

mistaken....”). Jackson’s declaration does not create a genuine

dispute of fact as to his motivation for calling the police.

Because Jackson did not actually suspect that any unlawful activity




                                  11
was afoot, his report to police did not make him a whistleblower.

He therefore cannot prevail on his IWA claims.


B. First Amendment retaliation claim

     In Jackson’s 42 U.S.C. § 1983 First Amendment retaliation

claim,    he    asserts   that    defendants   HPD   and   the    McCaskills

individually6 retaliated against him for his political affiliation

with and support for Anthony McCaskill’s political rivals. To

prevail on this retaliation claim, Jackson must make a prima facie

showing that “(1) he engaged in activity protected by the First

Amendment; (2) he suffered a deprivation that would likely deter

First Amendment activity in the future; and (3) the First Amendment

activity was at least a motivating factor in [defendants’] decision

to take the retaliatory action.” Novoselsky v. Brown, 822 F.3d

342, 354 (7th Cir. 2016) (quoting Gomez v. Randle, 680 F.3d 859,

866 (7th Cir. 2012)); see also Greene v. Doruff, 660 F.3d 975,

977-80 (7th Cir. 2011) (discussing causation in § 1983 First

Amendment cases). If Jackson can demonstrate that an improper

purpose   was    a   motivating   factor,   the   burden   then   shifts   to

defendants to show that they would have made the same decision



6 Jackson also lodges this claim against defendant Patterson, but
now admits that he has no information about Patterson retaliating
against him for exercising his First Amendment rights. Jackson
Dep. at 104. To hold the individual defendants liable for
retaliation, Jackson must be able to demonstrate that they were
personally involved in the constitutional deprivation. See Minix
v. Canarecci, 597 F.3d 824, 833 (7th Cir. 2010). For this reason,
he cannot maintain this claim against Patterson.
                                12
despite Jackson’s First Amendment activity. Zellner v. Herrick,

639 F.3d 371, 379 (7th Cir. 2011) (citing Massey v. Johnson, 457

F.3d 711, 717 (7th Cir. 2006)). If defendants make that showing,

Jackson     “must    then    demonstrate      that   [defendants’]       proffered

reasons for the decision were pretextual and that retaliatory

animus was the real reason for the decision.” Id.

        Defendants do not contest that Jackson meets the first two

prima facie requirements. It is undisputed, for instance, that

Jackson supported Anthony McCaskill’s opponent in the 2015 Harvey

mayoral race and that Jackson was politically affiliated with

alderman Keith Price. Because Jackson was not a policymaking or

confidential employee, the First Amendment protected his political

affiliations. See Heffernan v. City of Paterson, N.J., 136 S. Ct.

1412, 1417 (2016); Carlson v. Gorecki, 374 F.3d 461, 464 (7th Cir.

2004); Hall v. Babb, 389 F.3d 758, 765 (7th Cir. 2004) (non-

policymaking        public   employees     are   “entitled     to   be       treated

apolitically”). It is also undisputed that Jackson’s demotion and

termination in early 2016 were adverse actions that could deter a

person from engaging in First Amendment activity.

        The third prima facie element is where the parties’ agreement

ends.    Defendants     contend   that     Jackson    cannot   show      a    causal

relationship between his political affiliation and his termination

for several reasons. First, they argue that the McCaskills were

unaware of Jackson’s political affiliations and therefore could


                                         13
not have retaliated against him on this basis. In determining

causation,    defendants’     knowledge       of    the   alleged     protected

activities is a “threshold question.” Zerante v. DeLuca, 555 F.3d

582, 585 (7th Cir. 2009). Although the McCaskills testified that

they   did   not   know   about   Jackson’s    political    loyalties,     this

testimony    is    strongly   contradicted     by    testimony      from   other

witnesses, who remembered hearing Anthony McCaskill repeatedly

referring to Jackson as “Price’s boy,” see, e.g., Clark Dep. at

26-32, 35-36; Owens Dep. at 51-54; Thompson Dep. at 18-20, and, in

some instances, remembered McCaskill stating that “he was going to

get” Jackson, Clark Dep. at 31-32, 35-36; see also Wade Decl. ¶ 5.

Additionally, Jackson testified that he knew Anthony McCaskill was

aware of his political affiliations because in 2014 he overheard

McCaskill telling then-HPD director Cooper that he did not trust

Jackson because he was “friends with the other side”—i.e. alderman

Keith Price—and was sharing information with them. Jackson Dep. at

55-63. Jackson also testified that, leading up to the spring 2015

election, he displayed campaign signs for Keith Price and Eric

Kellogg in his car, and that, on at least one occasion, Anthony

McCaskill, who was running against Kellogg in the mayoral race,

saw Jackson’s signs and gave him “a look.” Jackson Dep. at 66-68.

Although Jackson admits he never discussed politics with Kisha

McCaskill, Jackson Dep. at 85-86, one of his former coworkers

stated in an affidavit that Kisha McCaskill told her that “there


                                     14
was going to be a problem” so long as she and Jackson were allied

with Keith Price. Wade Decl. ¶ 3. Moreover, the formal complaint

that Jackson sent to Kisha McCaskill and the HPD Board in December

2015 informed them that he believed he was being targeted because

of a perceived association with “a local alderman and the Mayor of

Harvey.” A reasonable jury could conclude from these facts that

defendants were aware of Jackson’s affiliations.

        Second, defendants argue that Jackson is unable to show

causation because his protected political activities, which they

limit to his display of campaign signs during the 2015 election,

occurred long before his eventual termination. It is true that

Jackson wasn’t terminated until nearly a year after the 2015

mayoral election ended, but this temporal distance between his

visible political engagement and the adverse action does not doom

his claim. See Baines v. Walgreen Co., 863 F.3d 656, 665 (7th Cir.

2017) (long gap between protected activity and adverse action will

not “undermine a causal connection that is otherwise supported by

sufficient circumstantial evidence”). Jackson’s political beliefs

did not disappear after the 2015 election, and, according to

several    witnesses,   Anthony   McCaskill’s   memory      of   them   didn’t

either. According to HPD’s former attorney Chris Clark, Anthony

McCaskill continued to refer to Jackson as “Price’s boy” in the

six months preceding Jackson’s termination. Clark Dep. at 34-36.

Every    time   McCaskill   saw   Jackson   during   this    period,    Clark


                                     15
testified, McCaskill said that “he was going to get” him. Id.

Jackson’s former coworker Vanessa Wade similarly recalled hearing

Anthony McCaskill tell Kisha McCaskill “that this ‘MF’ has to go,”

after Jackson complained at an HPD Board meeting in the fall of

2015.    Wade     Decl.   ¶   5.     This    testimony      from   other    former   HPD

employees that Anthony McCaskill wanted to get rid of Jackson, who

he viewed as his political opponent’s “boy,” supports an inference

of causation. See Nekolny v. Painter, 653 F.2d 1164, 1168 (7th

Cir. 1981). Other evidence—including testimony from three HPD

commissioners that Kisha McCaskill’s firing of Jackson without a

vote from the Board was a departure from prior HPD practice, Owens

Dep. at 40-41, 59; Moore Dep. at 37-38; Thompson Dep. at 23, even

if it was not an explicit violation of HPD policies, see Hobgood

v.   Illinois      Gaming     Bd.,    731     F.3d   635,    645   (7th     Cir.   2013)

(departures from policies or practices can serve as circumstantial

evidence     of    defendant’s        motive),       and    testimony      that    Kisha

McCaskill hired political supporters after Jackson was fired,

Jackson Dep. at 110; K. McCaskill Dep. at 61-62; McClain Decl. ¶

5—similarly supports such an inference. When viewed in the light

most favorable to Jackson, this evidence is sufficient to make a

prima facie showing.

        That Jackson can meet his prima facie burden does not end the

retaliation inquiry however. Defendants assert that they had a

legitimate,       non-retaliatory           reason   for    Jackson’s      termination:


                                             16
budgetary woes caused by a changing economy. If true, this would

mean that Jackson’s political allegiances were not a necessary

condition for his termination, as required for defendants to be

held liable, because he would have been terminated anyway. See

Greene,     660    F.3d    at    980.    Jackson,       however,      contends     that

defendants’ budgetary explanation was pretextual. He points to the

District’s corporate fund budget for fiscal year 2016, which shows

the fund’s balance increasing by nearly $300,000 over the course

of the year, as evidence that HPD was not actually facing a

financial    crunch       when   it    decided    to    fire   him.    In   response,

defendants contend that this is only one fund and that other HPD

funds were running large deficits at the time. How these different

funds relate to one another is not clear from the record though.

Nor is it clear which fund provided Jackson’s salary. In further

support of his pretext argument, Jackson points to the testimony

of   one   HPD    commissioner        who,    despite   acknowledging       that   the

District faced “some issues with budget and money” in 2016, did

not think the budget was the reason for the director’s employment

decisions. Owens Dep. at 61-63. Weighing this evidence against the

evidence of defendants’ political motivations, I am satisfied that

there is a genuine dispute as to whether the real reason for

Jackson’s termination was budgetary. See Valentino v. Vill. of S.

Chicago Heights, 575 F.3d 664, 673 (7th Cir. 2009) (“Often, the

same evidence used to establish the prima facie case is sufficient


                                             17
to allow a jury to determine that a defendant's stated reason for

terminating a plaintiff was a mere front for an ulterior, unlawful

motive.”). Summary judgment on this claim is therefore denied.


C. Breach of contract and tortious interference claims

     Jackson’s final two claims—Count IV for breach of contract

against HPD and Count V for tortious interference with contract

against Anthony and Kisha McCaskill—both depend on one central

question: did Jackson have a valid and enforceable individual

employment contract with HPD? Defendants say no and urge summary

judgment on both counts accordingly. Although they acknowledge

that Jackson has a 2013 agreement signed by the former president

of the Board and the former executive director, they submit that

the agreement has no legal force because there is no record that

it was ever approved by the full HPD Board. I agree.

     The Illinois Park District Code, which governs HPD, imposes

strict limitations on the manner in which park districts can incur

debts and obligations. Section 4–6 of the Code reads:

     No member of the board of any park district, nor any
     person, whether in the employ of said board or otherwise,
     shall have power to create any debt, obligation, claim
     or liability, for or on account of said park district,
     or the monies or property of the same, except with the
     express authority of said board conferred at a meeting
     thereof and duly recorded in a record of its proceedings.

70 ILCS 1205/4-6 (emphasis added). Illinois courts, as well as

federal courts interpreting Illinois law, have held that contracts

undertaken on behalf of a park district without board approval are

                                18
void. E.g., D.C. Consulting Engineers, Inc. v. Batavia Park Dist.,

492 N.E.2d 1000, 1002-03 (Ill. App. Ct. 2d Dist. 1986) (“[W]hen an

employee     of    a   municipal     corporation    purports   to   bind   the

corporation by contract without prior approval, in violation of an

applicable statute, such a contract is utterly void.”); Kelley v.

Chicago Park Dist., 635 F.3d 290, 308 (7th Cir. 2011) (individual

board members “cannot unilaterally bind [a park district] to a

contract without express [b]oard approval”); see also City of

Belleville v. Illinois Fraternal Order of Police Labor Council,

732 N.E.2d 592, 596 (Ill. App. Ct. 5th Dist. 2000) (addendum to a

collective bargaining agreement that mayor agreed to without city

council approval was void).

     Jackson does not deny that this is the law in Illinois but

instead offers evidence that, in his view, establishes that his

contract was approved by the HPD Board. He cites to executive

session minutes that show the Board, and specifically Anthony

McCaskill,        discussing   the     prospect    of   offering    individual

contracts to Jackson and other employees to avoid unionization.

Although these minutes show that the Board contemplated employment

agreements, they do not reveal any vote on the issue. In addition

to the executive session minutes, Jackson offers the testimony of

commissioner       Barbara     Moore   and   former     commissioner   Brenda

Thompson. Moore, one of the two people to sign the purported

contract on HPD’s behalf, initially testified that she voted on


                                        19
the contract, but ultimately conceded that she did not remember.

She testified, “All I know is that it was, the contract was, []

presented to us. I don't remember if we did or we didn't [vote to

approve it].” Moore Dep. at 49. Thompson testified that she

remembered giving her permission to approve Jackson’s contract but

that she did not recall when the vote occurred or whether she ever

saw minutes reflecting the vote. Thompson Dep. at 47-48. Finally,

Jackson offers testimony from other HPD employees who said that

they were aware of his contract and correspondence from Anthony

McCaskill referencing Jackson’s employment agreement.

       Although this evidence supports Jackson’s recollection of how

his purported contract came into existence and contradicts Anthony

McCaskill’s alternative telling, it is not enough to establish

that   Jackson’s     contract     is   valid   under   Illinois    law.   Absent

evidence that the HPD Board expressly approved the contract at one

of its meetings and duly recorded its approval, Jackson cannot

show that either Moore or Cooper had power to bind HPD to such an

obligation.    See    70   ILCS    1205/4-6.    And    if   they   lacked   such

authority, the contract is void. D.C. Consulting, 492 N.E.2d at

1002-03; Kelley, 635 F.3d at 308. Jackson cannot prevail on his

breach of contract and tortious interference claims without a valid

contract. See Hickox v. Bell, 552 N.E.2d 1133, 1143 (Ill. 1990)

(breach of contract claim requires “the existence of a valid and

enforceable contract”); HPI Health Care Servs., Inc. v. Mt. Vernon


                                        20
Hosp., Inc., 545 N.E.2d 672, 676 (Ill. 1989) (tortious interference

claim     requires    “the    existence    of   a   valid   and   enforceable

contract”). Defendants are therefore entitled to summary judgment

on these claims.

                                     III.

        For   the   reasons   outlined    above,    defendants’   motion   for

summary judgment is granted in part and denied in part. Judgment

shall be entered in defendants’ favor on Counts I, II, IV, and V,

and in defendant Eric Patterson’s favor on Count III. The motion

is otherwise denied.

                                    ENTER ORDER:


                                    _____________________________
                                    Elaine E. Bucklo
Dated: March 26, 2019               United States District Judge




                                      21
